United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.C., Appellant
and
DEPARTMENT OF LABOR, EMPLOYMENT
STANDARDS ADMINISTRATION,
Jacksonville, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-432
Issued: May 17, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 19, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated November 21, 2006 which denied his
occupational disease claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of appellant’s claim.1
ISSUE
The issue is whether appellant established that he sustained a degenerative cervical
condition causally related to his previously accepted occupational injury.2

1

The record includes evidence received after the Office issued the November 21, 2006 decision. The Board
cannot consider new evidence for the first time on appeal. 20 C.F.R. § 501.2(c).
2

Appellant did not file a claim for recurrence or a new separate claim for his back condition therefore it is
assessed under whether it is causally related to the prior injury.

FACTUAL HISTORY
On February 25, 2004 appellant, then a 48-year-old claims examiner, filed an
occupational disease claim alleging that he sustained carpal tunnel syndrome in the performance
of duty. His claim was accepted for bilateral carpal tunnel syndrome on April 5, 2004. On
March 1, 2004 appellant had surgery on his right wrist.
In a March 12, 2006 letter, appellant requested that the Office accept spondylosis at C5-6.
He contended that his cervical and carpal tunnel conditions were related because they were
identified during the same time period and he had no previous history of spondylosis. Appellant
claimed that his neurosurgeon identified a “double crutch syndrome” as the two conditions were
served by the same block of nerves and one condition could aggravate the other. He argued that,
even if his cervical condition was not directly caused by his work, his work exacerbated it.
Appellant noted that his cervical condition worsened with the amount of work he performed on
the computer.
Appellant submitted a March 1, 2004 operative report for his carpal tunnel surgery from
Dr. Carlos Arce, Board-certified in neurological surgery, along with visit notes dated
December 11, 2003, March 15, August 4, November 1 and December 1, 2004 and an unsigned
report apparently from Dr. Brett Puckett dated August 8, 2005.
In a March 20, 2006 letter, the Office requested additional medical and factual
information. Appellant responded in a July 13, 2006 letter directing the Office to the
information in the medical report dated November 1, 2004 in support of his claim of
“aggravation of spondylosis.”
By decision dated August 25, 2006, the Office denied the expansion of appellant’s
accepted condition to include cervical spondylosis on the grounds that the evidence failed to
provide a rationalized medical opinion demonstrating the causal relationship between the
accepted event and appellant’s back condition.
The Office received additional information consisting of Florida Workers’ Compensation
Uniform Treatment/Status Reporting Forms and Progress Notes from Dr. Charlotte Cordova,
Board-certified in family medicine, dated August 31 and September 7, 2006.
On October 5, 2006 appellant requested reconsideration. In a September 28, 2006 letter,
Dr. Keith Holden (not listed) diagnosed cervical spondylosis and bilateral carpal tunnel
syndrome and opined that appellant’s condition was aggravated by long hours working at the
computer. The Office also received a May 13, 2006 visit report from Dr. Holden who diagnosed
cervical disc degeneration.
In a November 21, 2006 decision, the Office denied modification of the August 25, 2006
decision. The Office found that the medical evidence was insufficient to establish a causal
relation with the employment.

2

LEGAL PRECEDENT
Appellant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that his condition was caused or adversely affected by his employment. As
part of this burden he must present rationalized medical opinion evidence, based on a complete
factual and medical background, showing causal relation.3
Causal relationship is a medical question that can generally be resolved only by
rationalized medical opinion evidence.4 Rationalized medical opinion evidence is medical
evidence that includes a physician’s rationalized opinion on whether there is a causal relationship
between the claimant’s diagnosed condition and the established incident or factor of
employment. The opinion must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
established incident or factor of employment.5
An award of compensation may not be based on appellant’s belief of causal relationship.
Neither the mere fact that a disease or condition manifests itself during a period of employment,
nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish causal relationship.6
ANALYSIS
Appellant alleged that he sustained a degenerative cervical condition in the performance
of duty causally related to his previously accepted occupational injury, which was accepted for
carpal tunnel syndrome. He has alleged that his cervical condition was caused by the carpal
tunnel syndrome, or in the alternative that the same factors of employment that caused his carpal
tunnel also caused his degenerative cervical condition. The Board holds that the medical
evidence presented does not contain a rationalized medical opinion establishing that appellant’s
cervical spondylosis is causally related to appellant’s accepted carpal tunnel condition or to the
accepted factors of appellant’s employment.
The medical reports submitted failed to provide the necessary rationalized medical
opinion. Appellant submitted multiple reports and letters from doctors but none of them
contained the required rationalized medical opinion. In the December 11, 2003, March 15 and
August 4, 2004 reports, Dr. Arce only discusses appellant’s carpal tunnel syndrome and does not
3

Kimper Lee 45 ECAB 565 (1994).

4

See Robert G. Morris, 48 ECAB 238 (1996). A physician’s opinion on the issue of causal relationship must be
based on a complete factual and medical background of the claimant. Victor J. Woodhams, 41 ECAB 345,
352 (1989). Additionally, in order to be considered rationalized, the opinion must be expressed in terms of a
reasonable degree of medical certainty and must be supported by medical rationale, explaining the nature of the
relationship between the diagnosed condition and claimant’s specific employment factors. Id.
5

John W. Montoga, 54 ECAB 306 (2003).

6

Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

3

mention his cervical spondylosis. In the November 1, 2004 report, he diagnosed spondylosis of
the C5-6 and stated that appellant’s keyboard use “may be aggravating his condition.” While
appellant’s keyboard use may be aggravating his condition currently, Dr. Arce did not explain
how appellant’s accepted work factors prior to February 25, 2004 aggravated his condition.
Additionally Dr. Arce’s opinion is not definitive, as he stated that work “may be” aggravating
appellant’s condition. The Board has held that medical opinions that are speculative or
equivocal in character are of diminished probative value.7 In order to establish causal
relationship, appellant must submit a physician’s report in which the physician reviews the
employment factors identified by appellant as causing his condition and, taking these factors into
consideration as well as findings upon examination, state whether the employment injury caused
or aggravated the diagnosed conditions and present medical rationale in support of his or her
opinion.8
In a December 1, 2004 report, Dr. Arce diagnosed spondylosis and stenosis of C5-6 and
stated that appellant’s symptoms are “probably related” to the cervical spondylosis. In this
report Dr. Arce failed to discuss the causal relation between appellant’s work factors and his
condition but merely states that his condition caused his symptoms. Medical evidence which
does not offer any opinion regarding the cause of an employee’s condition is of limited probative
value on the issue of causal relationship.9
In an August 8, 2005 unsigned report, apparently from Dr. Puckett, appellant is
recommended to follow up with Dr. Arce for treatment of cervical radiculopathy. The Board has
consistently held that unsigned doctor’s reports are of diminished probative value.10
In an August 31, 2006 progress notes, Dr. Cordova diagnosed neck strain. In a
September 7, 2006 note, he diagnosed cervical strain. Neither note provides an opinion as to the
cause of appellant’s condition.
In a May 13, 2006 report, Dr. Holden diagnosed cervical disc degeneration. In a
September 28, 2006 letter, he diagnosed appellant with cervical spondylosis and bilateral carpal
tunnel syndrome and stated that these conditions “may be aggravated” by his current job duties.
Dr. Holden also stated that appellant’s preexisting condition was aggravated by long hours at the
computer and opined that prolonged movement of neck muscles increased pain. His opinion
failed to describe how appellant’s accepted work factors had aggravated his condition and
therefore fails to provide the necessary causal relation.
Appellant believes that his carpal tunnel condition caused his cervical spondylosis
condition and that the same work activities caused both conditions. He bases his belief in part on
the “double clutch syndrome” which he believes causes one condition to aggravate the other,
however, there are no medical reports in the record that support the syndrome. An award of
7

Kathy A. Kelley, 55 ECAB 206 (2004).

8

Calvin E. King, 51 ECAB 394 (2000).

9

Michael E. Smith, 50 ECAB 313 (1999).

10

Merton J. Sills, 39 ECAB 572 (1988).

4

compensation may not be based on surmise, conjecture, speculation or upon appellant’s own
belief that there is causal relationship between his claimed condition and his employment.11
Appellant’s mere belief is not enough. The Board has held that the mere fact that a condition
manifests itself during a period of employment does not raise an inference that there is a causal
relationship between the two.12
As there is no probative, rationalized medical evidence addressing how appellant’s
claimed cervical condition was caused or aggravated by his employment he has not met his
burden of proof in establishing that he sustained an injury in the performance of duty causally
related to factors of his federal employment.
CONCLUSION
Appellant has not met his burden to establish that his cervical spondylosis is causally
related to his previously accepted carpal tunnel syndrome.
ORDER
IT IS HEREBY ORDERED THAT the November 21, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 17, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

Robert A. Boyle, 54 ECAB 381 (2003); Patricia J. Glann, 53 ECAB 159 (2001).

12

Roy L. Humphrey, 57 ECAB ___ (Docket No. 05-1928, issued November 23, 2005) citing Joe T. Williams, 44
ECAB 518, 521 (1993).

5

